DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.
 
Status
	Applicant’s reply dated 14 June 2021 to the previous Office action dated 15 March 2021 is acknowledged. Pursuant to amendments therein, claims 14-23, 25-35, and 37-38 are pending in the application.
	The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-23, 26-35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. (US 2015/0366854 A1; published 24 December 2015; of record).
2O (paragraph [0023]) wherein the composition may have a pH of about 6.2-6.8 (paragraph [0372]) wherein the composition may be sterilized by passing through membrane filters (paragraph [0185]) wherein concentration values are % w/v (paragraph [0305], [0308], [0334]; Table 29) wherein the composition is for instillation administration (paragraph [0343]) wherein the composition is administered as drops in eyes (paragraph [0265]) wherein the low concentration of muscarinic antagonist avoids pupillary dilation (i.e., mydriatic action) (paragraph [0091]) wherein the muscarinic antagonist in the composition reduces axial elongation of the eye (paragraphs [0044], [0049]) wherein the muscarinic antagonist may be a pharmaceutically acceptable salt and hydrate thereof (Examples 9, 11).
	Although Ostrow et al. does not disclose a specific example of the method and composition comprising all steps/elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Ostrow et al. as discussed above and to practice the method and make the composition of Ostrow et al. comprising all steps/elements as discussed above, including wherein the composition comprises about 
Regarding the claimed concentration ranges, Ostrow et al. discloses that such concentrations are wt% wherein such are % w/v.

Claims 14-23, 25-35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al. as applied to claims 14-23, 26-35, and 38 above, and further in view of Banholzer et al. (US 2002/0169321 A1; published 14 November 2002; of record).
	Ostrow et al. is relied upon as discussed above.
	Ostrow et al. does not disclose tiotropium bromide hydrate as in claims 25 and 37.
	Banholzer et al. discloses pharmaceutical compositions of tiotropium bromide monohydrate (title; abstract) wherein tiotropium bromide monohydrate is a form of tiotropium for use in pharmaceutical compositions that has high stability during production and storage and has long shelf life (paragraphs [0006], [0011], [0016]).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ostrow et al. and Banholzer et al. by using the tiotropium bromide monohydrate of Banholzer et al. as the tiotropium in the method of Ostrow et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use .

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Ostrow et al. teaches away from sterile purified water in favor of deuterated water (remarks pages 10-11).  In response, Ostrow et al. in fact teaches inclusion of water at, for example, paragraphs [0023] and [0372]).
Applicant argues that one of ordinary skill in the art when looking at Ostrow et al. would not at once envisage tiotropium for treating myopia because Ostrow et al. does not describe with sufficient precision methods of treating myopia with tiotropium, and because the entire specification of Ostrow et al. including all working examples therein is directed to use of atropine, and because the only muscarinic antagonist contemplated by Ostrow et al. is atropine (remarks pages 11-12).  In response, Ostrow et al. claims a method of treating myopia with a muscarinic antagonist (claim 28) and lists 29 suitable muscarinic antagonists including tiotropium (paragraph [0054]).  Such disclosure is analogous to the disclosure in the Purdue Pharma case in which the court found anticipation.  See Purdue Pharma L.P. v. Epic Pharma, LLC, 811 F.3d 1345, 117 USPQ2d 1733, 1743 (Fed. Cir. 2016) (finding no impermissible "picking and choosing" with respect to anticipation rejection where reference's initial disclosure describes a Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 103 USPQ2d 1130, 1132-34 (Fed. Cir. 2012) (finding anticipation in the selection from among several categories of components for use in a composition of a "most suitable" flavoring agent from among a disclosed list of 23 flavoring agents and the selection of one of three "particularly preferred" but "nonessential" cooling agents, and noting that the question for purposes of anticipation is whether the number of categories and components in the prior art is so large that the claimed combination would not be immediately apparent to one of ordinary skill in the art).  Thus, the disclosure of Ostrow et al. anticipates the claimed method because the list is directly related to the method of treating or preventing myopia of Ostrow et al. because the list is disclosed by Ostrow et al. as describing suitable muscarinic antagonists for use in the method of Ostrow et al., and the list is sufficiently small that the selection of tiotropium for use in the method of Ostrow et al. would have been immediately apparent to one of ordinary skill in the art before the effective filing date of the claimed invention.  Furthermore, Ostrow et al. clearly does contemplate use of muscarinic antagonists other than atropine given the list of suitable muscarinic antagonists therein.  The two cases cited by applicant, Eli Lilly & Co. v. Zenith Goldline Pharm., Inc., 471 F.3d 1369, 1376 (Fed. Cir. 2006), and Verve LLC v. Crane Cams Inc., 311 F.3d 1116, 1120 (Fed. Cir. 2002), are not sufficiently on point as compared to Purdue Pharma because Eli Lilly involves a claimed species where the prior art only discloses a genus but not the claimed species itself, whereas here the prior art Verve involves comparison of the shapes of rods rather than a chemical species list as here.
	Applicant argues that unexpected superior results provide objective indicia that the claims are nonobvious, in that the therapeutic effect of tiotropium is at least 10 times as potent with reduced unwanted side effect of mydriatic action as that of atropine (remarks pages 12-13).  In response, unexpected results must compare the claimed subject matter with the closest prior art per MPEP 716.02(e), and the closest prior art in the instant case is the disclosure of tiotropium to treat myopia as disclosed by Ostrow et al. as discussed above.  Moreover, the unexpected results are not commensurate in scope with the claims in that the testing is limited to 0.1mM and 10 mM tiotropium bromide hydrate in saline solution and 0.0001% (w/v) and 0.01% (w/v) tiotropium bromide hydrate and glycerin in water solution (Examples), whereas the claims are not so limited.  Furthermore, tiotropium was known to be 10 times more potent than atropine as evidenced for example in Barnes (“Tiotropium bromide”, Expert Opinion on Investigational Drugs, 2001, 10(4), pages 733-740) at page 736 column 1 first paragraph with the only side effect being dry mouth in 10% of patients (abstract), and thus the asserted unexpected results were expected rather than unexpected.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617